Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,171,491 to Kwon in view of U.S. Publication 2018/0330677 to Guo.

Regarding claim 1, Kwon teaches a display device comprising: 
a display panel including a first pixel and a second pixel disposed adjacent to the first pixel along a first direction (see Fig. 3 an column 7, lines 48-59);
a gate driver connected to gate lines extending in a second direction perpendicular to the first direction and configured to provide gate signals to the display panel through the gate lines (see Fig. 3 gate driver 104);
a data driver connected to data lines extending in the first direction and configured to provide data signals to the first and second pixels through the data lines (see Fig. 3 data driver); and
a driving controller configured to receive an image data, configured to provide a data signal to the data driver based on the image data (see column 8, lines 51-53 and column 8, lines 26-30), wherein the driving controller calculates the data voltage provided to the second pixel based on the white balance of the current image data corresponding to the second pixel, a previous image data corresponding to the first pixel, and the current image data (see column 7 lines 10-61).
Kwon does not teach and configured to determine whether a white balance of a current image data corresponding to the second pixel is within a set range.
However, Guo teaches and configured to determine whether a white balance of a current image data corresponding to the second pixel is within a set range (see paragraph 58 and Figs. 1 and 3).
It would have been obvious to a person having ordinary skill in the art to combine the range detection of a white balance as taught by Guo with the white level data voltage determination circuit of Kwon for the purpose of modifying the grayscale value based on the white image saturation known to improve similar devices.

Regarding claim 2, Kwon in view of Guo teaches the display device of claim 1.  Guo teaches wherein the driving controller includes: an image data analyzer configured to determine whether the white balance of the image data input to the driving controller is within the set range and configured to select one of a source emphasis enable signal and a source emphasis disable signal and configured to output the selected signal (see Fig. 1 S104 YES signal or No signal); and
an image data converter configured to output the data signal based on the image data and the selected signal (see Fig. 1 blocks S105 and S106).

Regarding claim 3, Kwon in view of Guo teaches the display device of claim 2.  Guo teaches wherein the image data analyzer provides the source emphasis disable signal when the image data analyzer determines that the white balance of the image data is within the set range (see Fig. 1 S105 where the grayscale is reduced with a low white saturation background image).

Regarding claim 7, Kwon in view of Guo teaches the display device of claim 2.  Kwon teaches wherein the first pixel includes a first red sub-pixel, a first green sub-pixel, and a first blue sub-pixel (see column 7, lines 10-18),
wherein the second pixel includes a second red sub-pixel, a second green sub-pixel, and a second blue sub-pixel (see column 7, lines 10-18).
Guo teaches wherein the image data analyzer provides the source emphasis disable signal to the image data converter when all of the first red sub-pixel, the second red sub-pixel, the first green sub-pixel, the second green sub-pixel, the first blue sub-pixel, and the second blue sub-pixel are turned on (see paragraphs 30-31).
s 4-6 and 8-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,171,491 to Kwon in view of U.S. Publication 2018/0330677 to Guo and U.S. Publication 20200105212 to Kim.

Regarding claim 4, Kwon in view of Guo teaches the display device of claim 2.  Guo teaches when the image data analyzer determines that the white balance of the current image data is not within the set range (see Fig. 1 S104 and S105).
Kwon in view of Guo does not teach wherein the image data analyzer compares the previous image data corresponding to the first pixel and the current image data corresponding to the second pixel. 
However, Kim teaches wherein the image data analyzer compares the previous image data corresponding to the first pixel and the current image data corresponding to the second pixel (see paragraph 22).
It would have been obvious to a person having ordinary skill in the art to combine the comparison of current and previous frame gain data as taught by Kim with the white level data voltage determination circuit of Kwon in view of Guo for the purpose of adding an appropriate emphasis to the data voltage according to a known scheme analogous and congruent to the YES and NO steps of Guo.

Regarding claim 5, Kwon in view of Guo teaches the display device of claim 4.  Kim teaches wherein the image data analyzer provides the source emphasis enable signal to the image data converter when the current image data is larger than the previous image data (see paragraph 22 in context of the combination regarding the direction to emphasis).



Regarding claim 8, Kwon in view of Guo teaches the display device of claim 2.  Kwon teaches wherein the first pixel includes a first red sub-pixel, a first green sub-pixel, and a first blue sub-pixel, wherein the second pixel includes a second red sub-pixel, a second green sub-pixel, and a second blue sub-pixel (see column 7, lines 10-18).
Guo teaches when the first red sub-pixel and the second red sub-pixel are turned on, and the first green sub-pixel, the first blue sub-pixel, the second green sub-pixel, and the second blue sub-pixel are turned off (see paragraphs 30-31 and 34-38 where Guo operates under the white saturation calculation of any combination of RGB sub pixels).
Kwon in view of Guo does not teach wherein the image data analyzer compares the previous image data corresponding to the first pixel and the current image data corresponding to the second pixel.
However, Kim teaches wherein the image data analyzer compares the previous image data corresponding to the first pixel and the current image data corresponding to the second pixel (see paragraph 22).
It would have been obvious to a person having ordinary skill in the art to combine the comparison of current and previous frame gain data as taught by Kim with the white level data voltage determination circuit of Kwon in view of Guo for the purpose of adding an appropriate emphasis to the data voltage according to a known scheme analogous and congruent to the YES and NO steps of Guo.



Regarding claim 10, Kwon in view of Guo teaches the display device of claim 8.  Guo teaches wherein the image data analyzer provides the source emphasis disable signal to the image data converter when the current image data is less than or equal to the previous image data (see paragraph 22 in context of the combination regarding the direction to emphasis).

Regarding claim 11, Kwon in view of Guo teaches the display device of claim 2.  Guo teaches wherein the first pixel includes a first red sub-pixel, a first green sub-pixel, and a first blue sub-pixel, wherein the second pixel includes a second red sub-pixel, a second green sub-pixel, and a second blue sub-pixel (see column 7, lines 10-18). 
Guo teaches when the first blue sub-pixel and the second blue sub-pixel are turned on, and the first green sub-pixel, the first red sub-pixel, the second green sub-pixel, and the second red sub-pixel are turned off (see paragraphs 30-31 and 34-38 where Guo operates under the white saturation calculation of any combination of RGB sub pixels).
Kwon in view of Guo does not teach wherein the image data analyzer compares the previous image data corresponding to the first pixel and the current image data corresponding to the second pixel.
However, Kim teaches wherein the image data analyzer compares the previous image data corresponding to the first pixel and the current image data corresponding to the second pixel (see paragraph 22).


Regarding claim 12, Kwon in view of Guo teaches the display device of claim 11.  Guo teaches wherein the image data analyzer provides the source emphasis enable signal to the image data converter when the current image data is larger than the previous image data (see paragraph 22 in context of the combination regarding the direction to emphasis).

Regarding claim 13, Kwon in view of Guo teaches the display device of claim 11.  Guo teaches wherein the image data analyzer provides the source emphasis disable signal to the image data converter when the current image data is less than or equal to the previous image data (see paragraph 22 in context of the combination regarding the direction to emphasis).

Regarding claim 14, Kwon in view of Guo teaches the display device of claim 2.  Guo teaches wherein the first pixel includes a first red sub-pixel, a first green sub-pixel, and a first
blue sub-pixel, wherein the second pixel includes a second red sub-pixel, a second green sub-pixel, and a second blue sub-pixel (see column 7, lines 10-18), and
when the first green sub-pixel and the second green sub-pixel are turned on, and the first red sub-pixel, the first blue sub-pixel, the second red sub-pixel, and the second blue sub-pixel are turned off (see paragraphs 30-31 and 34-38 where Guo operates under the white saturation calculation of any combination of RGB sub pixels).

However, Kim teaches wherein the image data analyzer compares the previous image data corresponding to the first pixel and the current image data corresponding to the second pixel (see paragraph 22).
It would have been obvious to a person having ordinary skill in the art to combine the comparison of current and previous frame gain data as taught by Kim with the white level data voltage determination circuit of Kwon in view of Guo for the purpose of adding an appropriate emphasis to the data voltage according to a known scheme analogous and congruent to the YES and NO steps of Guo.

Regarding claim 15, Kwon in view of Guo teaches the display device of claim 14.  Guo teaches wherein the image data analyzer provides the source emphasis enable signal to the image data converter when the current image data is larger than the previous image data (see paragraph 22 in context of the combination regarding the direction to emphasis).

Regarding claim 16, Kwon in view of Guo teaches the display device of claim 14.  Guo teaches wherein the image data analyzer provides the source emphasis disable signal to the image data converter when the current image data is 5 less than or equal to the previous image data (see paragraph 22 in context of the combination regarding the direction to emphasis).

Regarding claim 17, Kwon in view of Guo teaches the display device of claim 2.  Guo teaches wherein the first pixel includes a first red sub-pixel, a first green sub-pixel, and a first blue sub-pixel, 
when two selected sub pixels among the first red sub-pixel, the first green sub-pixel, and the first blue sub-pixel in the first pixel are turned on, and two sub pixels in the second pixel which are connected to the same data lines as the two selected sub pixels in the first pixel are turned on (see paragraphs 30-31 and 34-38 where Guo operates under the white saturation calculation of any combination of RGB sub pixels).
Kwon in view of Guo does not teach wherein the image data analyzer compares the previous image data corresponding to the first pixel and the current image data corresponding to the second pixel.
Kim teaches wherein the image data analyzer compares the previous image data corresponding to the first pixel and the current image data corresponding to the second pixel (see paragraph 22).
It would have been obvious to a person having ordinary skill in the art to combine the comparison of current and previous frame gain data as taught by Kim with the white level data voltage determination circuit of Kwon in view of Guo for the purpose of adding an appropriate emphasis to the data voltage according to a known scheme analogous and congruent to the YES and NO steps of Guo.

Regarding claim 18, Kwon in view of Guo teaches the display device of claim 17.  Guo teaches wherein the image data analyzer provides the source emphasis enable signal to the image data converter when the current image data is larger than the previous image data (see paragraph 22 in context of the combination regarding the direction to emphasis).

Regarding claim 19, Kwon in view of Guo teaches the display device of claim 17.  Guo teaches wherein the image data analyzer provides the source emphasis disable signal to the image data 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN PARKER whose telephone number is (571)270-5161. The examiner can normally be reached Monday - Thursday 8am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAP/